Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 4, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00724-CV



 IN RE D & L OIL AND GAS LLC AND BAYKO, PREBEG, FAUCETT &
                     ABBOTT, PLLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-56699

                         MEMORANDUM OPINION

      On December 15, 2021, relators D & L Oil and Gas LLC and Bayko, Prebeg,
Faucett & Abbott, PLLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Tanya Garrison, presiding judge of the 157th
District Court of Harris County, to vacate her October 15, 2021 order granting TAI
Acquisition Corporation’s petition for Rule 202 presuit deposition.1

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




      1
          See Tex. R. Civ. P. 202.
                                         2